People v Rivera (2018 NY Slip Op 08750)





People v Rivera


2018 NY Slip Op 08750


Decided on December 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2018

Richter, J.P., Manzanet-Daniels, Tom, Gesmer, Kern, JJ.


7910 2827/12

[*1]The People of the State of New York, Respondent,
vOctavio Rivera, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Katherine M.A. Pecore of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Robert C. McIver of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered February 11, 2015, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second violent felony offender, to an aggregate term of 17 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, the court erred in denying defendant's challenge for cause to a prospective juror who stated that her belief in "hearing both sides of the story" would make it difficult for her to reach a verdict "without hearing from the defendant," and who was repeatedly unable to give an equivocal assurance that she would follow the law as charged by the court.
Defendant's other arguments for reversal have been withdrawn in light of the conceded error.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 20, 2018
CLERK